185 F.2d 406
1040 SPRINGFIELD AVENUE CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.
No. 10199.
United States Court of Appeals Third Circuit.
Argued December 5, 1950.
Decided December 13, 1950.

Appeal from a Decision of the Tax Court of the United States.
Murry M. Weinstein, New York City, for petitioner.
Fred E. Youngman, Sp. Asst. to Atty. Gen. (Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., on the brief), for respondent.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
In this appeal from the Tax Court the taxpayer seeks to override that court's conclusion that the failure to file a personal holding company return for the period in question was due to wilful neglect. Our decisions in Girard Investment Co. v. Commissioner, 3 Cir., 1941, 122 F.2d 843 and Hatfried, Inc. v. Commissioner, 3 Cir., 1947, 162 F.2d 628 are relied on. But unlike the situations in those cases, there is an express finding that the petitioner did not advise its tax consultant of all the facts pertaining to the question of whether or not it was a personal holding company. This finding has adequate support in the evidence. The cases above cited are not applicable.


2
The decision of the Tax Court will be affirmed.